AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           FILED
                                     UNITED STATES DISTRICT COUR                                                JAN 2 4 2020
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          CLERK US DISTRl(;T CO T
                                                                                                      Sou THERN DISTAi         LIFO
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRI                         ASE            DEPi~•
                                                                      (For Revocation of Probation or Supervised Release)
                                V.                                    (For Offenses Committed On or After November I, 1987)
             DAMON LAMAR ARMELIN (I)
                                                                         CaseNumber:         3:15-CR-01233-WQH

                                                                      Federal Defenders
                                                                      Defendant's Attorney
REGISTRATION NO.                49728-298
•-
THE DEFENDANT:
 ~   admitted guilt to violation of allegation(s) No.       I -2

D    was found guilty in violation of allegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                  nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)
              2                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     January 21 2020
                                                                     Date of Im osition of Sentence



                                                                     HON. WILLIAM Q. HA
                                                                     UNITED STATES              STRICT JUDGE
AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 DAMON LAMAR ARMELIN (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3: 15-CR-01233-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Eight (8) months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
      •     at _ _ _ _ _ _ _ _ A.M.                           on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      D     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                               3:15-CR-01233-WQH
